On Motion for Rehearing.
In our opinion, we said: In the instant case the city of Wink was undertaking to enforce the provision of provisional section of the ordinance, and we will confine our observation to that section, that is, section 3 of the ordinance, which fixes the penalty for doing the thing inhibited, and while we said, “for the reason stated the ordinance must be held to be invalid and unenforcible,” we had reference to section 3 of the section of the ordinance we had specially under consideration. We understand from the entire record that section 3 of the ordinance was the only portion the city of Wink had taken any action to enforce, and we think, it quite evident that the enforcement of section 3, the penal part, is the part the trial court had in mind in granting the temporary injunction. We expressed our view of the validity of the penal section of the ordinance in the opinion, and do not feel called upon to again review that part of the opinion. We also think that to discuss the validity of other parts of the ordinance we would be doing so in advance of any effort of the city of Wink to enforce the civil portion of the ordinance, if it has a civil section apart from the penal, and in advance of any action of the trial court, and, in doing so at this time, it would be for the purpose only of more clearly expressing our view of what is presented to us in the two injunction applications. Appellee applisd for an injunction to restrain the city of Wink from enforcing any part of the ordinance, and the city of Wink pleaded its ordinance and asks that its penal and civil parts be held valid and enforceable, and for an injunction restraining appellant frpm doing the things complained of.
In our opinion, appellee, in undertaking to establish a lottery system in the city of Wink, is clearly in violation of the penal law of the state, and in doing so has no property right to protect, and we think is not entitled to the injunctive relief prayed for. 30 Tex. Jur. § 174, p. 316, and other kindred sections, and the cases there cited. However, appellant, we think, can properly complain that the city of Wink is prosecuting and undertaking to enforce a void penal section of its ordinance. Probably a plea of not guilty would have been all that would be necessary to avoid the penalty.
As to the validity of the other parts' and sections of the ordinance, and to have the courts pass upon the right of the city of Wink at this time and in this proceeding to have an injunction restraining the establishment of a lottery within the city, the general rule seems to be that ordinarily injunctive relief will not lie to prevent the violation of a penal ordinance or statute where there is an adequate remedy by criminal prosecution. The question is fully discussed in vol. 24, Tex. Juris. at p. 70, § 49. It is there said that equity is not concerned with crime and leaves such matters to criminal courts. The Legislature, however, has the power to authorize the issuance of injunctions to prevent injury to the public by violations of law which aré also crimes. In this particular class of cases, article 3, § 47, of the State Constitution, referred to in the opinion, it is there said the Legislature shall pass .laws prohibiting the establishment of lotteries and ' gift enterprises in this state, as well as the sale of tickets in lotteries, gift enterprises, or other invasions of the lottery principle. Now the Legislature has not passed laws as authorized by the above article and section ’ of the Constitution, except article 654 of the Penal Code 1925, making it a. misdemeanor to establish a lottery, as there enacted. We are - under the impression that until the Legislature has passed a civil statute forbidding the establishing of a .lottery, and forbidding the doing of the things authorized to be inhibited by the Constitution, an ordinance passed by the city of Wink, civil in character, would not be enforceable any more than a penal ordinance which must conform to the' legisla* *1068tive statute. The Constitution grants the power to the Legislature to pass a law inhibiting the establishment of lotteries and gift enterprises, and not to cities and towns. Municipal corporations are creatures of the state, contrived for its benefit, and are invested with such authority and privileges, and have only such powers, as the state has seen fit to confer upon them. City of Sweetwater v. Hamher (Tex. Civ. App.) 259 S. W. 191; 30 Tex. Juris, p. 97, and the authorities there cited. They exercise only delegated authority.
The trouble we find in the ordinance is that it undertakes to legislate in matters, apart from the criminal, not subject to legislation by cities and towns, unless specially authorized to do so by its charter or some law of the state.
The motion is overruled.